Citation Nr: 9909779	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of the right hip replacement, currently rated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active duty for training purposes from July 
1966 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the RO.  

The Board notes that the record documents certain statements 
by the veteran to the effect he is disabled and unable to 
work (see the letter received from the veteran in August 
1997).  When such issues arise, the VA must consider whether 
the veteran is entitled to nonservice-connected disability 
pension benefits or a total disability rating based on 
unemployability for compensation purposes.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991);  Pritchett v. Derwinski, 2 
Vet. App. 116, 122 (1992).  This matter is therefore referred 
to the RO for development and adjudication.  



REMAND

It is argued by the veteran that the rating currently 
assigned for his service-connected residuals of right hip 
replacement is not adequate given his current symptomatology.  
He also contends that his service-connected disability render 
him unemployable.  

The veteran was afforded a VA orthopedic examination in 
February 1997.  However, the Board agrees with the veteran's 
accredited representative (as noted in the September 1997 
"Statement of Accredited Representation in Appeals Case" 
(VA Form 646) and in the February 1999 Informal Hearing 
Presentation) that the examination is not adequate for rating 
purposes and that another examination should be conducted.  
The veteran has complained of frequent pain and discomfort in 
his hip.  Any examination of musculoskeletal disability done 
for rating purposes must include specific findings and 
conclusions that have heretofore been overlooked.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has held that, when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and the examinations 
upon which rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Among the criteria applicable to hip disability in this case, 
Diagnostic Code 5054 is based essentially on range of motion 
and/or the extent of any painful motion.  In the report of 
the veteran's February 1997 examination, the examining 
physician states "RE DELUCA: Any further discussion would be 
speculative."  Although the examination report includes the 
range of motion of the veteran's right hip, it does not 
include any indication of the veteran's pain and the effects 
of that pain on the veteran's right hip.  Although the Board 
is appreciative of the examiner's concerns as to speculation, 
under DeLuca, a determination concerning the level of 
disability caused by pain needs to be made at some level.  
The medical professional who is personally examining the 
veteran certainly is the person most qualified to provide 
such an opinion.  Even if an exact determination is 
impossible, an approximation based on the examiner's medical 
judgment is the best evidence available.  The Board and the 
RO cannot make unsupported medical determinations referable 
to the veteran's disability to be rated under the schedular 
criteria.  

Additionally, the Board notes that, in a letter received from 
the veteran in August 1997, the veteran states he had to quit 
his job due to increased pain in his hip.  The veteran was 
able to work at the time of his February 1997 examination.  
The Board takes the veteran's statement as to his 
unemployability as a claim that his condition increased in 
severity between his February 1997 examination and August 
1997.  Another examination is therefore necessary to 
accurately gauge the current severity of the veteran's 
service-connected residuals of the right hip replacement.  

In light of the veteran's complaints of pain, the examination 
should include medical determinations on whether the 
veteran's right hip exhibits pain with use, weakened 
movement, excess fatigability, incoordination or any other 
functionally disabling symptoms.  Additionally, and most 
importantly, these determinations should be expressed in 
terms of additional range of motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion as required by the 
Court in DeLuca.  

The Board further notes that, in the most recent VA 
examination of record, the examiner did not offer an opinion 
as to the degree of disability caused by the veteran's 
service-connected residuals of right hip replacement.  An 
opinion as to the effect the veteran's service-connected 
disability has on his ability to work is requested prior to 
appellate consideration.  Friscia v. Brown, 7 Vet. App. 294 
(1995).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he furnish the names and 
addresses of all medical care 
providers who have furnished recent 
treatment for the service-connected 
residuals of right hip replacement.  
The veteran should be requested to 
furnish signed authorizations for 
release of medical records in 
connection with each private source 
identified, so that the RO can 
request them.  Copies of the medical 
records from all identified treatment 
sources should be requested.  All VA 
treatment records of the veteran 
should be obtained.  All records 
obtained which are not already in the 
claims folder should be associated 
with the claims folder.  

2.  The veteran should be afforded a 
VA orthopedic examination in order to 
evaluate the current severity of his 
service-connected residuals of right 
hip replacement.  All indicated 
testing should be conducted, and the 
claims folder should be made 
available to the examiner for review 
before the examination.  Detailed 
clinical findings should be reported 
in connection with the examination.  
The examiner also should elicit from 
the veteran and record a full medical 
history.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45 
should be identified.  In addition, 
the examiner should state whether the 
veteran's service-connected residuals 
of right hip replacement are best 
described as: a) moderately severe 
residuals of weakness, pain or 
limitation of motion; b) markedly 
severe residual weakness, pain or 
limitation of motion following 
implantation of prosthesis; c) 
following implantation of prosthesis 
with painful motion or weakness such 
as to require the use of crutches, 
or; d) whether none of these 
accurately describes the veteran's 
condition.  The examiner should also 
discuss the extent of the industrial 
impairment caused by the service-
connected residuals of right hip 
replacement in light of the veteran's 
employment and educational 
background.  

3.  After the development requested 
above has been completed, the RO 
should again review the veteran's 
claim.  If any benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, if indicated the case should be returned to the 
Board for the purpose of appellate disposition.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


